[Cite as Cincinnati Bar Assn. v. Jansen, 124 Ohio St. 3d 272, 2010-Ohio-133.]




                 CINCINNATI BAR ASSOCIATION v. JANSEN ET AL.
 [Cite as Cincinnati Bar Assn. v. Jansen, 124 Ohio St. 3d 272, 2010-Ohio-133.]
Unauthorized practice of law — Consent decree accepted — Injunction issued.
(No. 2009-1663 ⎯ Submitted September 30, 2009 ⎯ Decided January 26, 2010.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                            Supreme Court, No. UPL 06-07.
                                 __________________
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended our approval of a consent decree proposed by
relator, Cincinnati Bar Association, and respondents, Stuart Jansen and American
Mediation & Alternative Resolutions (“AMAR”).                   We accept the board’s
recommendation and approve the proposed consent decree submitted by the
parties, as follows:
        {¶ 2} “A. WHEREAS, the Relator is a bar association whose members
include attorneys practicing law in Hamilton County, Ohio; and
        {¶ 3} “B. WHEREAS, the Relator, through its Unauthorized Practice of
Law Committee, is authorized, pursuant to Gov.Bar R. VII, to investigate and file
complaints with the Board of Commissioners on the Unauthorized Practice of
Law of the Supreme Court of Ohio regarding claims of the unauthorized practice
of law; and
        {¶ 4} “C. WHEREAS, Jansen is a resident of Hamilton County, Ohio
and is the Managing Director of the Cincinnati, Ohio office of AMAR, an
unincorporated association doing business in Hamilton County, Ohio; and
        {¶ 5} “D. WHEREAS, AMAR and its local representatives, including
Jansen, offer to the general public to use, as a neutral party, both mediation and
nonbinding arbitration to resolve disputes between adverse parties; and
                             SUPREME COURT OF OHIO




       {¶ 6} “E. WHEREAS, in late 2004 or early 2005 Ronald J. Solomon,
D.D.S., Inc. (‘Solomon’) retained the services of Karen Comisar Prescott
(‘Prescott’), an Ohio attorney located in Hamilton County, to assist him in the
collection of a delinquent account in the principal amount of $2,411.82 owed by
one of Solomon’s patients, Gina Baer (‘Baer’); and
       {¶ 7} “F. WHEREAS, after Prescott contacted Baer in an attempt to
collect the debt, Baer engaged the services of the Respondents and asked them to
respond to Prescott’s communication; and
       {¶ 8} “G. WHEREAS, on January 31, 2005, at Jansen’s request, Baer
executed a Limited Power of Attorney, a copy of which is attached to the
Complaint which the Relator filed in this proceeding on August 17, 2006 (the
‘Complaint’) as Exhibit A, pursuant to which Baer appointed AMAR as her
attorney-in-fact to ‘mediate creditors’ claim(s) and to effect a reasonable
settlement with * * * Ronald J. Solomon, [D.D.S.]’; Jansen also executed the
Limited Power of Attorney on behalf of AMAR; and
       {¶ 9} “H.     WHEREAS, on February 1, 2005 Jansen sent a letter to
Prescott, a copy of which is attached to the Complaint as Exhibit B, in which he
offered on behalf of Baer to settle Solomon’s $2,411.82 claim for a lump sum
payment, in cash, of $1,300 based on: (1) Baer’s apparent dissatisfaction with the
professional services rendered by Solomon; (2) allegedly false statements made
by Solomon’s office personnel concerning the availability to Baer of insurance
coverage for the services rendered; and (3) Baer’s distressed financial condition;
and
       {¶ 10} “I. WHEREAS, since February 1, 2005 Jansen, on behalf of other
clients of the Respondents, also has sent to other creditors or their representatives
at least seven similar letters in which Jansen raised possible defenses or mitigation
to the validity or the amount, or both, of the creditor’s claim and, on that basis,




                                         2
                               January Term, 2010




has offered on behalf of the Respondents’ client to settle the claim for less than
the full amount; and
        {¶ 11} “J. WHEREAS, the Relator contends, and the Respondents agree,
that the letters and related communications described above constitute the
unauthorized practice of law by the Respondents under Gov.Bar R. VII; and
        {¶ 12} “K. WHEREAS, in order to eliminate the need for contentious,
costly and time-consuming litigation of their dispute, the outcome of which is
uncertain, and to amicably settle their disagreements and differences, the Relator
and the Respondents have agreed to enter into this Stipulation and Agreed Order;
and
        {¶ 13} “L. WHEREAS, Relator and Respondents hereby waive notice of
and a hearing before the Board of Commissioners.
        {¶ 14} “NOW, THEREFORE, it hereby is agreed, decreed and ordered
that:
        {¶ 15} “1. The Respondents permanently shall cease and desist from
sending on behalf of any client of the Respondents located in the State of Ohio
any correspondence, email message, memorandum or any other written or oral
communication to any creditor of such client which communication disputes or
otherwise calls into question the validity or amount of the creditor’s claim against
such client (except only to the extent any such creditor has or may have
incorrectly computed the amount of its claim then due).
        {¶ 16} “2. The Respondents shall not otherwise ‘represent debtors in Ohio
by advising, counseling or negotiating resolution of their debts with creditors or
creditors’ counsel’ (per Ohio State Bar Assn. v. Kolodner (2004), 103 Ohio
St.[3d] 504, 2004-Ohio-5581, [817 N.E.2d 25]) and shall not otherwise engage in
the unauthorized practice of law.
        {¶ 17} “3. The Relator hereby withdraws its demand for civil penalties
against the Respondents for the reasons that: the Respondents have fully



                                         3
                             SUPREME COURT OF OHIO




cooperated with the Relator with respect to its investigation; the number of
occasions on which the Relator claims the Respondents engaged in the
unauthorized practice of law is small (eight); the violations were not flagrant; and
it does not appear that any thrid [sic, third] parties suffered significant harm as the
result of the Respondents’ activities.            The Relator also shall not seek
reimbursement from the Respondents for the Relator’s legal fees or expenses
incurred in connection with this proceeding, provided the Respondents comply
and remain in compliance with the terms hereof.
       {¶ 18} “4. The Relator expressly reserves all of its rights and remedies in
connection with any violation hereof by the Respondents.”
       {¶ 19} Costs are taxed to respondents.
                                                                          So ordered.
       MOYER,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
       Thompson Hine, L.L.P., and Louis F. Solimine, for relator.
       Kegler, Brown, Hill & Ritter Co., L.P.A., and Geoffrey Stern, for
respondents.
                           ________________________




                                             4